Citation Nr: 1454878	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  09-26 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for a disability of the shoulder or collarbone. 

4.  Entitlement to service connection for an ear disability, to include chronic otomastoiditis, claimed as ear pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a Travel Board hearing in November 2010.  A transcript of that hearing has been associated with the claims file.

The case was remanded by the Board in March 2011 to obtain outstanding records and to afford the Veteran VA medical examinations.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for a disability of the right shoulder or clavicle is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the period on appeal did the Veteran have a diagnosed right knee disability. 

2.  At no time during the period on appeal did the Veteran have a diagnosed right elbow disability.

3.  The Veteran's current ear disabilities did not manifest during service and are not causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).

2.  The criteria for service connection for a right elbow disability have not been met.  38 U.S.C.A. §§1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).

3.  The criteria for service connection for an ear disability have not been met.  38 U.S.C.A. §§1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated March 2008 and July 2011, VA's notice requirements were met with respect to the issues addressed in this decision.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in August 2011 with addendum opinions provided in August 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  Therefore, the examination reports are adequate to decide the claims of service connection.  Thus, further examination is not necessary.

The Veteran was afforded a hearing before the undersigned in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the hearing official who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the undersigned asked questions directed at identifying whether the Veteran met the criteria for service connection, and the Veteran volunteered his treatment history and his symptoms since service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds compliance with the regulatory requirements in the conduct of the hearing.

Service Connection - Laws and Regulations

As indicated above, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection - Right Knee, Right Elbow

The Veteran contends that he has a right knee and right elbow disability that is causally related to service.  The Veteran's service treatment records indicate that the Veteran injured his knee during service.  Additionally, the Veteran has testified as to his injuries, asserting that he injured both his knee and his elbow when slipping on ice in two separate incidents.  

Although the Veteran is competent to testify regarding these incidents and the record shows a knee injury in service, the Board notes that the Veteran's claims file is silent regarding any treatment or diagnosis of an elbow or knee disability.  The Veteran was afforded a VA examination in August 2011.  The examiner diagnosed a normal right knee and normal right elbow.  The examiners found no pathology relating to the Veteran's knee or elbow.  

Without evidence of a current disability related to service, service connection may not be granted.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board acknowledges the Veteran's belief that he has a knee and elbow disability.  The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide evidence regarding medical matters, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a diagnosis relating to the knee or elbow, the Board finds that the diagnosis and determination of etiology of such a disability is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

Based on the evidence of record, the weight of the evidence demonstrates that the Veteran does not currently have a diagnosed right knee or right elbow disability.  As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Service Connection - Ear Disability

On his September 1970 pre-induction report of medical history, the Veteran reported a history of ear trouble.  The examiner noted no ear trouble since the Veteran was nine years old.  On the corresponding report of medical examination, the examiner found the Veteran's ears and ear drums to be clinically normal.  The Veteran's service treatment records are silent regarding any complaints, treatment, or diagnosis of an ear disability.  On the December 1973 separation report of medical history, the Veteran reported no history of ear trouble.  On the corresponding report of medical examination, the Veteran's ears and ear drums were again noted as clinically normal.   

Post-service, the Veteran was afforded a VA examination in October 1974.  The examiner described the Veteran's ears as normal and the Veteran did not note any complaints related to his ears.  

In October 2005, the Veteran was seen for a first visit for a comprehensive examination at the VA medical center.  The examiner noted that the Veteran had a tube in his right ear due to a previous childhood infection.  

The Veteran was afforded a VA examination in August 2011.  The Veteran reported that his brother stuck a bobby pin in his ear and scratched his ear drum when he was younger.  He didn't have any further problems until joining the military.  He asserted that he experienced drainage from the right ear with each episode of strep throat and had two episodes of a ruptured tympanic membrane.  The examiner diagnosed right ear disease with tube.  A nexus opinion was provided in an August 2012 addendum.  The examiner determined that the Veteran's ear disease was less likely than not incurred in or caused by the Veteran's service.  The examiner noted the Veteran's ear trouble prior to service and his numerous treatments for pharyngitis or sore throats during service with no mention of ear disease.  He found no relationship between the Veteran's current complaints and his service. 

The Board finds the Veteran's assertions relating his ear disease to service to be not credible.  The Board finds that the Veteran's more recently-reported history of continued symptoms of ear disease since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of ear trouble.  At the October 1974 VA examination, less than a year after separation from service, the Veteran also reported no complaints of an ear problem.   

Specifically, the service separation examination in December 1973 and the post-service October 1974VA examination reports reflect that the Veteran was examined and his ears were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

When establishing care with the VA, the Veteran reported that his ear disability was related to a childhood infection.  He did not associate his disability with service.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed a claim for service connection for strep throat and a finger laceration disorder in 1974, shortly after service, but did not claim service connection for an ear disability or make any mention of any ear symptomatology.  Rather, he did not claim that symptoms of his disorder began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board has weighed the Veteran's statements and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the Veteran's assertions regarding his ear disease are not credible. 

Additionally, the Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any current ear disability to his military service, the Board finds that the etiology of the Veteran's disability is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as ear pain, which are non-medical in nature; however, he is not competent to render a medical diagnosis or to render an opinion as to etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relationship between active duty service and the Veteran's hearing loss or other ear disability.  The only medical opinion of record was provided by the VA examiner in August 2012 and weighs against the Veteran's claim.  

Based on an examination of all lay and medical evidence, the Board finds the weight of the evidence to be against the claim, as the weight of the evidence shows that the Veteran's current ear disability did not begin during service and is not causally or etiologically related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and a claim of service connection for an ear disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a right elbow disability is denied.

Entitlement to service connection for an ear disability, to include chronic otomastoiditis, claimed as ear pain, is denied.  


REMAND

The Veteran contends that he has a right shoulder or collarbone disability that is causally and etiologically related to service.  Specifically, he contends that he fell and broke his collarbone during service.  The Veteran is currently diagnosed with a deformity of the right mid clavicle.    

When providing a nexus opinion in August 2012, the examiner acknowledged that the Veteran broke his clavicle during service in August 1972.  He also acknowledged that his current deformity of the right mid clavicle was most likely post traumatic.  The examiner, however, went on to find that he was unable to establish a nexus between the current right shoulder post traumatic changes and military service.  At no point does he discuss why the current post traumatic changes are unrelated to the trauma during service.  

Once the Secretary determines that an examination or opinion is required to decide a claim, VA is required to ensure that such an examination or opinion is adequate; if it is not "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  The Board finds the examiner's statement to be inadequate.  Therefore, a new nexus opinion is required before a decision on the merits may be made. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain and associate with the claims file any outstanding VA treatment records for his asserted disabilities.  If such records cannot be obtained or if no such records exist, the RO should document such findings, and the Veteran shall be notified accordingly.

2.  After associating all pertinent outstanding records with the claims file, the RO/AMC shall return the file to the August 2012 VA examiner to provide an additional rationale for his addendum opinion.  Should the examiner be unavailable, please obtain a medical opinion from another appropriate examiner.  A new VA examination is not necessary unless requested by the VA examiner providing the addendum opinion.  

The claims file, including a copy of this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; and consideration of such shall be reflected in the completed examination report. 

The examiner should review the claims file and address the following question:

Is it at least as likely as not that the Veteran's right mid clavicle deformity is causally or etiologically related to service?  The examiner should address the most recent physical findings as well as the Veteran's injury in service.  The examiner should provide a clear rationale for all findings and conclusions.  Should the examiner again find that the Veteran's current post traumatic deformity and his injury during service are not causally related, then an explanation as to why there is no causal relationship is required.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


